PARTICIPATION AGREEMENT Protective Life Insurance Company This Participation Agreement (“Agreement”), dated as of the day of , 2012, is made by and between PROTECTIVE LIFE INSURANCE COMPANY (“Company”), on behalf of itself and each of the separate accounts identified on Exhibit A, which is attached hereto, as the parties hereto may amend from time to time (“Variable Accounts”), WADDELL & REED, INC. (“W&R”), distributor for Ivy Funds Variable Insurance Portfolios, and IVY FUNDS VARIABLE INSURANCE PORTFOLIOS (“Ivy Funds VIP”). WHEREAS, Ivy Funds VIP is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company under the Investment Company Act of 1940, as amended (“1940 Act”), and currently includes the separately managed series identified on Exhibit B, which is attached hereto, that are available to the Variable Accounts in accordance with this Agreement (each a “Portfolio”); and WHEREAS, the Portfolios are currently sold to one or more separate accounts of life insurance companies to fund benefits under variable life insurance policies and/or variable annuity contacts (“Participating Insurance Companies”); and WHEREAS, Company, W&R and Ivy Funds VIP mutually desire the inclusion of the Portfolios as underlying investment media for each of the variable life insurance policies and/or variable annuity contracts issued by Company identified on Exhibit A, which is attached hereto, as the parties hereto may amend from time to time (collectively, the “Contracts”); and WHEREAS, the Contracts allow for the allocation of net amounts received by Company to separate sub-accounts of the Variable Accounts for investment in shares of the Portfolios and other similar funds; and WHEREAS, selection of a particular sub-account (corresponding to a particular Portfolio) is made by the owner of a Contract (“Contract Owner”) and such Contract Owner may reallocate their investment options among the sub-accounts of the Variable Accounts in accordance with the terms of the Contracts. NOW THEREFORE, Company, W&R and Ivy Funds VIP, in consideration of the promises and undertakings described herein, agree as follows: 1. SCOPE OF AGREEMENT.The scope of this Agreement is limited to the purchase of Portfolio shares by the Variable Accounts on behalf of purchasers of the Contracts. 2. REPRESENTATIONS OF COMPANY. (a) Company represents and warrants that the Variable Accounts have been established and are in good standing under the laws of their state of organization; and the Variable Accounts have been registered as unit investment trusts under the 1940 Act and will remain so registered, or are exempt from registration pursuant to Section 3(c)(11) of the 1940 Act; (b) Company represents and warrants that it is an insurance company duly organized and in good standing under the laws of its state of incorporation and that it has legally and validly established each Variable Account as a segregated asset account under applicable state insurance laws and the regulations thereunder. (c) Company represents and warrants that (i) prior to and at the time of any issuance or sale of Portfolio shares, the Contracts will be registered under the Securities Act of 1933, as amended (“1933 Act”), unless exempt from such registration, (ii) prior to and at the time of any issuance or sale of Portfolio shares, the Contracts will be duly authorized for issuance and sold in compliance with all applicable federal and state laws, including, without limitation, the 1933 Act, the Securities Exchange Act of 1934 (“1934 Act”), the 1940 Act and the law(s) of Company’s state(s) of organization and domicile, (iii) each Variable Account does and will comply in all material respects with the requirements of the 1940 Act and the rules thereunder, unless exempt from such requirements, (iv) each Variable Account’s 1933 Act registration statement relating to the Contracts, together with any amendments thereto, will at all times comply in all material respects with the requirements of the 1933 Act and the rules thereunder, (v) Company will amend the registration statement for its Contracts under the 1933 Act and for its Variable Accounts under the 1940 Act from time to time as required in order to effect the continuous offering of its Contracts or as may otherwise be required by applicable law, except as otherwisepermitted pursuant to SEC staff no-action positions,and (vi) each Variable Account prospectus, Statement of Additional Information (“SAI”), and then-current stickers, will at all times comply in all material respects with the applicable requirements of the 1933 Act and the rules thereunder. (d) Company represents that each Variable Account is a “segregated asset account” and that interests in each Variable Account are offered exclusively through the purchase of a “variable contract”, within the meaning of such terms under Section 817 of the Internal Revenue Code of 1986, as amended (“Code”), and Section 1.817-5(f)(2) of the Federal Tax Regulations, that it shall make every effort to continue to meet such definitional requirements, and that it shall notify W&R and Ivy Funds VIP immediately upon having a reasonable basis for believing that such requirements have ceased to be met or that they may not be met in the future. (e) Company represents that the Contracts are currently, and at the time of issuance will be, treated as annuity contracts or life insurance policies, whichever is appropriate under applicable provisions of the Code, and that it shall make every effort to maintain such treatment.Company will promptly notify W&R and Ivy Funds VIP upon having a reasonable basis for believing that the Contracts have ceased to be treated as annuity contracts or life insurance polices, or that the Contracts may not be so treated in the future. (f) Company represents that it has established such rules and procedures as are necessary to ensure compliance with applicable federal, state and self-regulatory requirements relating to the offering of the Contracts.W&R and Ivy Funds VIP explicitly disclaim any and all -2- responsibility for the offer, sale, distribution and/or servicing of the Contracts, except as otherwise specified in this Agreement. (g) Company shall during the term of this Agreement comply with all laws, rules and regulations applicable to it in connection with the performance of each of its obligations under this Agreement or applicable to the performance of its business, including, but not limited to, the requirements of the USA Patriot Act of 2001 (the “AML Act”) and related laws, rules and regulations. (h) To the extent one or more third parties are engaged by Company to offer the Contracts and/or perform services that Company is responsible for under this Agreement (such parties include, but are not limited to, affiliates of Company) (“Agents”), Company shall determine that each such Agent is capable of performing such services, shall take measures as may be necessary to ensure that Agents perform such services in accordance with the requirements of this Agreement and applicable law and shall bear full responsibility for, and assume all liability for (including any obligation for indemnification as provided in Paragraph 13 hereof), the actions and inactions of such Agents as if such services had been provided by Company. (i) Company represents that, during the term of this Agreement, it will have in force adequate assets and/or insurance coverage insuring the Company against potential liabilities associated with the underwriting and distribution of the Contracts. 3. AUTHORITY OF COMPANY.Subject to the terms and conditions of this Agreement, Company shall be authorized to, and agrees, to act as a limited agent of W&R for purposes of Rule 22c-1 under the 1940 Act and to the extent permitted by applicable law, for the sole purpose of receiving instructions for the purchase and redemption of Portfolio shares (from Contract Owners or participants making investment allocation decisions under the Contracts) prior to the close of business of the New York Stock Exchange (“NYSE”), normally 3:00 p.m. Central Time (“Pricing Time”) each Business Day.“Business Day” shall mean any day on which the NYSE is open for trading and on which the Portfolios calculate their net asset value as set forth in the Portfolios’ most recent prospectuses and SAIs.Except as particularly stated in this paragraph, Company shall have no authority to act on behalf of W&R or Ivy Funds VIP or to incur any cost or liability on its behalf. 4. AVAILABLE PORTFOLIOS. (a) AVAILABILITY.Ivy Funds VIP will make shares of the Portfolios available to Company and its Variable Accounts for purchase and redemption at the applicable net asset value and with no sales charges on those days on which the Portfolios calculate their net asset value pursuant to the rules of the SEC, subject to the terms and conditions of this Agreement.Notwithstanding the foregoing, the Board of Trustees of Ivy Funds VIP (“Board”) may refuse to sell shares of any Portfolio to any person or suspend or terminate the offering of shares of any Portfolio (a) if such action is required by law or by regulatory authorities having jurisdiction, (b) if, in the sole discretion of the Board, acting in good faith and in light of their fiduciary duties under federal and any applicable state -3- laws, the Board deems such action to be in the best interests of the shareholders of such Portfolio, or (c) if such action is required by any policies that the Board has adopted and that apply to all Participating Insurance Companies.Further, it is acknowledged and agreed that the availability of Portfolio shares shall be subject to Ivy Funds VIP’s current prospectus and SAI and to federal and state laws, rules and regulations. (b) ADDITION, DELETION OR MODIFICATION OF PORTFOLIOS.W&R and/or Ivy Funds VIP may, from time to time, add other Portfolios to provide additional funding media for the Contracts, or to delete, combine or modify existing Portfolios, by amending Exhibit B hereto.W&R and/or Ivy Funds VIP reserve the right to amend Exhibit B in their sole and exclusive discretion upon written notice to Company.Upon such amendment to Exhibit B, any applicable reference to a Portfolio, Ivy Funds VIP or its shares herein shall include a reference to any such additional Portfolio. (c) NO SALES TO THE GENERAL PUBLIC.Ivy Funds VIP represents and warrants that shares of the Portfolios will be sold only to insurance companies and/or their separate accounts funding variable life insurance policies and/or variable annuity contracts or to other persons or entities permitted under Section 817 of the Code, or regulations promulgated thereunder.Ivy Funds VIP represents and warrants that no shares of any Portfolio have been or will be sold to the general public. 5. PROCESSING OF PORTFOLIO PURCHASE AND REDEMPTION REQUESTS. (a) PRICING INFORMATION.Ivy Funds VIP or its agents will use reasonable best efforts to provide closing net asset value, change in net asset value, dividend or daily accrual rate information and capital gain information by 6:00 p.m. Central Time each Business Day to Company.Company shall use this data to calculate unit values for its Variable Accounts.Unit values shall be used to process that same Business Day’s Variable Account transactions.In the event adjustments to transactions previously effected on behalf of a Variable Account are required to correct any material error in the computation of the net asset value of a Portfolio’s shares, Ivy Funds VIP or its agent shall notify Company as soon as practicable after discovering the need for those adjustments which result in a reimbursement to a Variable Account in accordance with Ivy Funds VIP’s then current policies on reimbursement, which Ivy Funds VIP represents are consistent with applicable SEC standards.If an adjustment is to be made in accordance with such policies to correct an error which has caused a Variable Account to receive an amount different than that to which it is entitled, Ivy Funds VIP or its agent shall make all necessary adjustments to the number of shares owned in the Variable Account and distribute to the Variable Account the amount of such underpayment for credit by the Company to affected Contract Owners.W&R and Ivy Funds VIP shall not be responsible for payment of any costs of reprocessing transactions in units issued by a Variable Account (or a sub-account of a Variable Account) under the Contracts arising out of an error in the calculation of a Portfolio’s net asset value, dividends or capital gains distributions if such error is discovered and corrected within five Business Days.The Company agrees to use its best efforts to minimize any costs incurred under this -4- paragraph and shall provide W&R with acceptable documentation of any such costs incurred. (b) PLACING OF ORDERS BY COMPANY.Orders for purchases or redemptions shall be placed by Company with W&R or its specified agent in a manner and format determined by W&R no later than 8:30 a.m. Central Time on the following Business Day.The Company may place purchase and/or redemption orders on the following Business Day for shares of the Portfolios that it receives prior to the Pricing Time each Business Day.The Company will not aggregate pre-Pricing Time trades with post-Pricing Time trades.All orders shall be communicated by the Company through the National Securities Clearing Corporation’s (“NSCC”) Fund/SERV system.The following information shall be supplied by the Company at the time each order is placed:(i) total purchases for each Portfolio (including all purchase, exchange and transfer orders received by the Company resulting in purchases of Portfolio shares); (ii) total redemptions for each Portfolio (including all redemption, exchange and transfer orders received by the Company resulting in redemptions of Portfolio shares); and (iii) such other information required by NSCC or reasonably requested by W&R. (c) PROCESSING OF ORDERS.To the extent permitted by applicable law, orders for shares of Portfolios received by Company prior to the Pricing Time on a Business Day and received by W&R by 8:30 a.m. Central time on the following Business Day shall be executed at the time they are received by W&R and at the net asset value price determined as of the close of trading on the previous Business Day, provided that Company represents it has received such orders prior to the close of the NYSE on the previous Business Day.In connection with this Section 5(c), Company represents and warrants that it will not submit any order for shares of a Portfolio or engage in any practice, nor will it allow any person acting on its behalf to submit any order for shares of a Portfolio or engage in any practice, that would violate or cause a violation of Section 22 of the 1940 Act or Rule 22c-1 thereunder.W&R will not accept any order made on a conditional basis or subject to any delay or contingency.Company shall only place purchase orders for shares of Portfolios on behalf of its customers whose addresses recorded on Company’s books are in a state or other jurisdiction in which the Portfolios are registered or qualified for sale, or are exempt from registration or qualification as confirmed in writing by W&R. (d) PAYMENT FOR SHARES.Payment for net purchases shall be wired to a custodial account designated in writing by W&R and payment for net redemptions will be wired to an account designated in writing by Company.Company will wire payment for net purchases to a custodian account designated by Ivy Funds VIP by 5:00 p.m. Central Time on the same day as the order for Portfolio shares is placed, to the extent practicable.Ivy Funds VIP will wire payment for net redemptions to an account designated by Company by 5:00 p.m. Central Time on the day following the day the order is settled, to the extent practicable, but in any event within five (5) calendar days after the date the order is placed in order to enable Company to pay redemption proceeds within the time specified in Section 22(e) of the 1940 Act or such period of time as may be required by law.Net purchase orders are subject to cancellation at the option of W&R and/or Ivy Funds VIP in -5- the event that payment is not received within two (2) business days following receipt of the order by Ivy Funds VIP.Company shall indemnify W&R and Ivy Funds VIP for any losses incurred in connection with a cancelled order. (e) DIVIDEND AND CAPITAL GAIN DISTRIBUTIONS.Dividends and capital gain distributions shall be reinvested in additional Portfolio shares at net asset value.Notwithstanding the above, W&R shall not be held responsible for providing Company with ex-date net asset value, change in net asset value, dividend or capital gain information when the NYSE is closed, when an emergency exists making the valuation of net assets not reasonably practicable, or during any period when the SEC has by order permitted the suspension of pricing shares for the protection of shareholders.Ivy Funds VIP shall furnish, on or before the ex-dividend date, notice to Company of any income dividends or capital gain distributions payable on the shares of the Portfolios.Company hereby elects to receive all such income dividends and capital gain distributions as are payable on a Portfolio’s shares in additional shares of the Portfolio.Ivy Funds VIP shall notify Company of the number of shares so issued as payment of such dividends and distributions. (f) MANUAL TRANSACTIONS.In the event that there are technical problems with the NSCC Fund/SERV System or the parties are not able to transmit or receive information through Fund/SERV, the following provisions shall apply: a. Purchase and Redemption Orders.On each Business Day, Company shall calculate the net purchase and redemption Orders accepted by Company for shares of a Portfolio that it received prior to the close of that day’s trading on the NYSE and shall communicate to W&R or Ivy Funds VIP the net purchase or redemption Order (if any) for each Variable Account for such Business ay (which is also the Trade Date).This communication shall be by facsimile or by such other means as the parties hereto may agree to in writing and shall be received by W&R or Ivy Funds VIP prior to 8:30 a.m. Central Time, on the next Business Day following the Trade Date.All trades communicated to W&R or Ivy Funds VIP by this deadline shall be treated as if they were received by W&R or Ivy Funds VIP prior to the close of trading on the Trade Date.Orders received after the close of that day’s trading on the NYSE shall be communicated by Company to W&R or Ivy Funds VIP prior to 8:30 a.m. Central Time, on the next Business Day following the Trade Date. b. Settlement of Transactions. i. Purchases.W&R shall provide Company written purchase instructions for wire transfers to the custodian for the applicable Portfolios.Company shall wire the purchase price for each purchase order in accordance with said instructions so that the funds are received by the applicable Portfolio’s custodian by no later than close of business on the next Business Day following the Trade Date and Company shall use its best efforts so that such funds are provided to the Portfolio’s custodian by 1:00 -6- p.m. Central Time.Company agrees that if it or its Agents fails to provide funds to the Portfolio’s custodian as set forth above, then at the option of W&R or Ivy Funds VIP, (A) the transaction may be cancelled, or (B) the transaction may be processed at the next-determined net asset value for the applicable Portfolio after purchase order funds are received.In such event, Company shall indemnify and hold harmless W&R, Ivy Funds VIP and the Portfolios from any liabilities, costs and damages any may suffer as a result of such failure to provide funds in accordance with such deadline. ii. Redemptions.W&R and/or Ivy Funds VIP shall use its best efforts to cause to be transmitted by wire transfer on the Business Day immediately following the Trade Date, to such account as Company shall direct in writing, the proceeds of all redemption orders placed by Company no later than the close of business on the Business Day immediately following the Trade Date.Should W&R and/or Ivy Funds VIP need to extend the settlement on a trade, it shall contact Company to discuss the extension; provided, however, that any such extension shall not relieve W&R and/or Ivy Funds VIP of its settlement obligations under Applicable Law. (g) ISSUANCE OF SHARES.Issuance and transfer of Portfolio shares will be by book entry only.Share certificates will not be issued to Company for any Variable Account.Portfolio shares will be recorded in the appropriate title for each Variable Account. (h) COMPANY REPORTING.Company shall provide W&R with monthly reports in a manner and format as detailed in Exhibit D no later than ten (10) calendar days following the end of each month during the term of this Agreement.Such reports will set forth a listing of each order received from Contract Owners during the month resulting in the purchase or sale of Portfolio shares, including the following information with respect to each such order and such additional information as W&R shall reasonably request:(i) the transaction date, which shall be the Business Day the order was received by the Company, if the order was received prior to the Pricing Time, or the Business Day following the Business Day the order was received by the Company, if the order was received after the Pricing Time; (ii) the transaction type (e.g., purchase, redemption, exchange, transfer, etc.);(iv) the dollar amount of the transaction; and (v) the name of the agent assigned to the Contract Owner’s account/policy;.Company agrees to provide W&R, upon request, written reports indicating the number of Contract Owners and such other information (including books and records) and in such format as W&R may reasonably request or as may be necessary or advisable to enable it to comply with any law, regulation or order. 6. EXPENSES.All expenses incident to the performance by Company, W&R and/or Ivy Funds VIP of their respective obligations under this Agreement shall be paid by the party subject to the obligation.W&R shall pay compensation to Company under this Agreement as provided on Exhibit C. -7- 7. PROSPECTUSES, SAIs, PROXIES AND REPORTS. (a) DELIVERY TO COMPANY.W&R shall promptly provide Company (or its designee), or cause Company (or its designee) to be provided with: a camera-ready copy of the Portfolios’ prospectus and any supplements, for use by Company in producing a combined prospectus for each Contract incorporating both the Contract prospectus and the Portfolios’ prospectus; a Portable document Format (“.pdf”) version of the Portfolios’ SAI and any supplements; periodic reports required under the 1940 Act (“Periodic Reports”) in such quantity as Company shall reasonably require for distribution to Contract Owners, or in lieu thereof, a .pdf version of Periodic Reports; and copies of any Portfolio proxy materials in such quantity as Company shall reasonably require for distribution to Contract Owners. For purposes of clarity, see Schedule A, paragraph F, attached hereto, which outlines each parties responsibility with respect to this Section. In the event that Company desires to utilize summary prospectuses, Company shall promptly notify W&R and at such time, the parties agree to abide by Exhibit E with respect to the use and delivery of summary prospectuses. (b) DELIVERY TO CONTRACT OWNERS.Company assumes sole responsibility for ensuring that such materials are delivered to Contract Owners in accordance with applicable federal and state securities laws. (c) USE OF PORTFOLIO MATERIALS BY COMPANY.If Company elects to include any materials provided by W&R or Ivy Funds VIP, specifically prospectuses, SAIs, Periodic Reports and proxy materials, on its web site or in any other computer or electronic format, Company assumes sole responsibility for maintaining such materials in the form provided by W&R or Ivy Funds VIP and for promptly replacing such materials with all updates provided by W&R or Ivy Funds VIP.W&R or Ivy Funds VIP agree to provide all such materials requested by Company in a “.pdf” in a timely fashion at no additional cost, together with such other formats at Company’s cost as may be mutually agreed upon. (d) PROXY VOTING.Except to the extent prohibited by law, the Company shall, at any time the provisions of Section 11 of the Agreement are in effect: (i) solicit voting instructions from Contract Owners; (ii) vote the Portfolio(s) shares in accordance with the instructions received from Contract Owners; and (iii) vote Portfolio(s) shares for which no instructions have been received in the same proportion as the vote of all other holders of such shares, provided however, that the Company reserves the right to vote Portfolio -8- shares held in any segregated asset account in its own right, to the extent permitted by law.Company and its agents will in no way recommend action in connection with or oppose or interfere with the solicitation of proxies for the Portfolio shares held for the benefit of such Contract Owners. 8. COMPANY’S USE OF PORTFOLIO INFORMATION.Company and its agents shall make no representations concerning the Portfolios or Portfolio shares except those contained in the Portfolios’ then current prospectuses, SAIs or other documents produced by W&R (or an entity on its behalf) which contain information about the Portfolios.Company agrees to submit to W&R for prior review and approval any communication with the public containing any Portfolio information.Company agrees to allow at least ten (10) Business Days for W&R to review any advertising and sales literature drafted by Company (or agents on its behalf) with respect to the Portfolios prior to using such material or submitting such material to any regulator. 9. REPRESENTATIONS OF W&R AND/OR IVY FUNDS VIP. (a) W&R represents that the Portfolios are currently qualified as regulated investment companies under Subchapter M of the Code and that Ivy Funds VIP shall make every effort to maintain such qualification.W&R shall promptly notify Company upon having a reasonable basis for believing that any of the Portfolios has ceased to so qualify, or that they may not qualify as such in the future. (b) W&R represents that each of the Portfolios currently complies with the diversification requirements pursuant to Section 817(h) of the Code and Section 1.817-5(b) of the Federal Tax Regulations and that Ivy Funds VIP will make every effort to maintain the Portfolios’ compliance with such diversification requirements, unless the Portfolios are otherwise exempt from Section 817(h) and/or except as otherwise disclosed in the Portfolios’ prospectus.W&R will notify Company promptly upon having a reasonable basis for believing that a Portfolio has ceased to so qualify, or that a Portfolio might not so qualify in the future. (c) W&R represents and warrants that Ivy Funds VIP is duly organized and validly existing under the laws of Delaware and that each Portfolio does and will comply in all material respects with the 1940 Act and the rules and regulations thereunder. (d) W&R represents and warrants that the Portfolio shares offered and sold pursuant to this Agreement will be registered under the 1933 Act and each Portfolio shall be registered under the 1940 Act prior to and at the time of any issuance or sale of such shares.W&R shall amend the Portfolios’ registration statement under the 1933 Act and the 1940 Act from time to time as required in order to effect the continuous offering of Portfolio shares.Ivy Funds VIP shall register and qualify its shares for sale in accordance with the laws of the various states only if and to the extent deemed advisable by Ivy Funds VIP or W&R. -9- (e) Ivy Funds VIP represents and warrants that it, its trustees, officers, employees and others dealing with the money or securities, or both, of a Portfolio shall at all times be covered by a blanket fidelity bond or similar coverage for the benefit of the Portfolio in an amount not less than the minimum coverage required by Rule 17g-1 or other regulations under the 1940 Act.Such bond shall include coverage for larceny and embezzlement and be issued by a reputable bonding company. (f) W&R represents and warrants that it is currently and will continue to be a registered-broker dealer and member in good standing with the Financial Industry Regulatory Authority (“FINRA”). MONTHLY CONFIRMATIONS.Ivy Funds VIP or its agent shall provide Company a monthly statement of account or electronic access to account information, which shall confirm all transactions in Portfolio shares made during that particular month by a Variable Account. MIXED AND SHARED FUNDING. (a) GENERAL.The SEC has granted an order to Ivy Funds VIP exempting it from certain provisions of the 1940 Act and rules thereunder (“Order”) so that Ivy Funds VIP may be available for investment by the Variable Accounts and by certain other entities, including, without limitation, separate accounts funding variable annuity contracts or variable life insurance contracts, separate accounts of insurance companies unaffiliated with Company, and qualified pension and retirement plans (collectively, "Mixed and Shared Funding").The parties recognize that the SEC has imposed terms and conditions for such orders that are substantially identical to many of the provisions of this Section 11.Sections 11(b) through 11(h) below shall apply pursuant to the Order granted to Ivy Funds VIP.Ivy Funds VIP hereby notifies Company that it may be appropriate to include in the prospectus pursuant to which a Contract is offered disclosure regarding the potential risks of Mixed and Shared Funding. (b) MATERIAL IRRECONCILABLE CONFLICTS.Company agrees to inform the Board of the existence of any potential or existing material irreconcilable conflicts of which it is aware.The concept of a “material irreconcilable conflict” is not defined by the 1940 Act or the rules thereunder, but the parties recognize that such a conflict may arise for a variety of reason, including without limitation: an action by any state insurance or other regulatory authority; a change in applicable federal or state insurance, tax or securities laws or regulations, or a public ruling, private letter ruling, no-action or interpretative letter, or any similar action by insurance, tax or securities regulatory authorities; an administrative or judicial decision in any relevant proceeding; -10- the manner in which the investments of any Portfolios are being managed; a difference in voting instructions given by variable annuity contract participants, variable life insurance contract participants to Participating Insurance Companies (as that term is defined in the Order) and trustees of Participating Plans (as that term is defined in the Order); a decision by a Participating Insurance Company to disregard the voting instructions of participants; or a decision by a Participating Plan to disregard the voting instructions of plan participants. Consistent with the SEC’s requirements in connection with exemptive orders of the type referred to in Section 11(a) hereof, Company will assist the Board in carrying out its responsibilities under the Order by providing the Board with all information reasonably necessary for the Board to consider any issue raised, including information as to a decision by Company to disregard voting instructions of Contract Owners.Company’s responsibilities in connection with the foregoing shall be carried out with a view only to the interests of Contract Owners. (c) CONFLICT REMEDIES. (1) It is agreed that if it is determined by a majority of the members of the Board or a majority of the Disinterested Trustees that a material irreconcilable conflict exists, Company will, if it is a Participating Insurance Company involved in the material irreconcilable conflict, at its own expense and to the extent reasonably practicable (as determined by a majority of the Disinterested Trustees), take whatever steps are necessary to remedy or eliminate the material irreconcilable conflict, which steps may include, but are not limited to: (i) withdrawing the assets allocable to some or all of the Variable Accounts from Ivy Funds VIP or any Portfolio and reinvesting such assets in a different investment medium, including another Portfolio, or submitting the question whether such segregation should be implemented to a vote of all affected participants and, as appropriate, segregating the assets of any particular group (e.g., annuity participants, life insurance participants or all participants) that votes in favor of such segregation, or offering to the affected participants the option of making such a change; and (ii) establishing a new registered investment company of the type defined as a “management company” in Section 4(3) of the 1940 Act or a new separate account that is operated as a management company. -11- (2) If the material irreconcilable conflict arises because of Company’s decision to disregard Contract Owner voting instructions and that decision represents a minority position or would preclude a majority vote, Company may be required at Ivy Funds VIP’s election, to withdraw each Variable Account’s investment in Ivy Funds VIP or any Portfolio.No charge or penalty will be imposed as a result of such withdrawal.Any such withdrawal must take place within six (6) months after Ivy Funds VIP gives notice to Company that this provision is being implemented, and until such withdrawal Ivy Funds VIP shall continue to accept and implement orders by Company for the purchase and redemption of shares of Ivy Funds VIP. (3) If a material irreconcilable conflict arises because a particular state insurance regulator’s decision applicable to Company conflicts with the majority of other state regulators, thenCompany will withdraw each Variable Account’s investment in Ivy Funds VIP within six (6) months after the Board informs Company that it has determined that such decision has created a material irreconcilable conflict, and until such withdrawal Ivy Funds VIP shall continue to accept and implement orders by Company for the purchase and redemption of shares of Ivy Funds VIP.No charge or penalty will be imposed as a result of such withdrawal. (4) Company agrees that any remedial action taken by it in resolving any material irreconcilable conflict will be carried out at its expense and with a view only to the interests of its Contract Owners. (5) For purposes hereof, a majority of the Disinterested Trustees will determine whether or not any proposed action adequately remedies any material irreconcilable conflict.In no event, however, will Ivy Funds VIP or any of its affiliates be required to establish a new funding medium for any Contracts.Company will (not be required by the terms hereof to establish a new funding medium for any Contracts if an offer to do so has been declined by vote of a majorityof participants materially adversely affected by the material irreconcilable conflict. (d) NOTICE TO COMPANY.Ivy Funds VIP will promptly make known in writing to Company the Board’s determination of the existence of a material irreconcilable conflict, a description of the facts that give rise to such conflict and the implications of such conflict. (e) INFORMATION REQUESTED BY BOARD.Company and W&R (or W&R’s affiliate) will at least annually submit to the Board such reports, materials or data as the Board may reasonably request so that the Board may fully carry out the obligations imposed upon it by the provisions hereof the Order or any other exemptive order granted by the SEC to permit Mixed and Shared Funding, and said reports, materials and data will be submitted at any reasonable time deemed appropriate by the Board. -12- (f) COMPLIANCE WITH SEC RULES.If, at any time during which Ivy Funds VIP is serving as an investment medium for variable life insurance Contracts, 1940 Act Rules 6e-3(T) or, if applicable 6e-2 are amended or Rule 6e-3 is adopted to provide exemptive relief with respect to Mixed and Shared Funding, Ivy Funds VIP agrees that it will comply with the terms and conditions thereof and that the terms of this Section 11 shall be deemed modified if and only to the extent required in order also to comply with the terms and conditions of such exemptive relief that is afforded by any of said rules that are applicable. (g) OTHER REQUIREMENTS.Ivy Funds VIP will require that each other Participating Insurance Company and each Participating Plan enter into an agreement with Ivy Funds VIP that contains in substance the same provisions as are set forth in Sections 2(c), 2(d), 7(d), 9(b) and 11 of this Agreement. TERMINATION. (a) EVENTS OF TERMINATION.This Agreement shall terminate as to the sale and issuance of Portfolio(s) shares: at the option of Company, W&R or Ivy Funds VIP upon at least sixty (60) days advance written notice to the other; at any time with respect only to an applicable Portfolio(s), upon W&R’s election, if Ivy Funds VIP determines that liquidation of the Portfolio(s) is in the best interest of the Portfolio(s) and its (their) beneficial owners.Reasonable advance notice of election to liquidate shall be furnished by W&R to permit the substitution of Portfolio shares with the shares of another investment company; if the Contracts are not treated as annuity contracts or life insurance policies by the applicable regulators or under applicable rules or regulations; if the Variable Accounts are not deemed “segregated asset accounts” by the applicable regulators or under applicable rules or regulations; with respect only to the applicable Portfolio(s), upon a decision by Company based on reasonable cause, in accordance with applicable law, to substitute such Portfolio shares with the shares of another investment company for Contracts for which the Portfolio shares have been selected to serve as the underlying investment medium.Company shall give at least sixty (60) days written notice to Ivy Funds VIP and W&R of any decision to substitute Portfolio shares; upon sixty (60) days notice upon assignment of this Agreement unless such assignment is made with the written consent of each other party; in the event Portfolio shares are not registered, issued or sold pursuant to Federal law, or such law precludes the use of Portfolio shares as an underlying investment medium -13- of Contracts issued or to be issued by Company.Prompt written notice shall be given by either party to the other in the event the conditions of this provision occur; and (8) at the option of any party to this Agreement, upon another party’s material breach of any provision of this Agreement. (b) NOTICE REQUIREMENT.In the event of any termination of this Agreement at the option of one of the parties, prompt written notice of the election to terminate this Agreement shall be furnished by the party terminating the Agreement to the non-terminating parties. (c) PORTFOLIOS TO REMAIN AVAILABLE; EFFECT OF TERMINATION.Notwithstanding any termination of this Agreement by Company, Ivy Funds VIP will, at the option of Company, continue to make available additional shares of any Portfolio offered under a Contract pursuant to the terms and conditions of this Agreement, for any Contract that is in effect on the effective date of termination of this Agreement and that offers the particular Portfolio(s) as an investment option under the Contract as of that date (hereinafter referred to as "Existing Contracts"), unless W&R or the Board determines that doing so would not serve the best interests of the shareholders of the affected Portfolio(s) or would be inconsistent with applicable law or regulation.Specifically, without limitation, the owners of the Existing Contracts will be permitted to reallocate investments in the Portfolio(s) (as in effect on such date), redeem investments in the Portfolio(s) and/or invest in the Portfolio(s) upon the making of additional purchase payments under the Existing Contracts.The parties agree that this Section 12 will not apply to any (i) actions taken pursuant to Section 11 and the effect of such actions will be governed by Section 11 of this Agreement or (ii) any rejected purchase and/or redemption order as described in Section 2(i) hereof.If Company elects to continue to make available Portfolio shares to Contract Owners after the effective date of termination of this Agreement in accordance with this Section 12(c), all provisions of this Agreement will survive any termination of this Agreement solely with respect to transactions in such Portfolio shares under the Existing Contracts. (d) Sections 6, 12(c), 14 and 16 and this Section 12(d) shall survive termination of this Agreement. NOTICES. (a) DELIVERY.All notices sent under this Agreement shall be given in writing, and shall be delivered personally, or sent by fax, or by a nationally-recognized overnight courier, postage prepaid.All such notices shall be deemed to have been duly given when so delivered personally or sent by fax, with receipt confirmed, or one (1) business day after the date of deposit with such nationally-recognized overnight courier.All such notices to Company, W&R or Ivy Funds VIP shall be delivered to: -14- If to the Company: John R. Sawyer Senior Vice President and Chief Distribution Officer; Protective Life Insurance Company 2801 Highway 280 South Birmingham, AL 35223 With a copy to: Senior Associate Counsel-Variable Insurance Products Protective Life Corporation 2801 Highway 280 South Birmingham, AL 35223 Waddell & Reed, Inc. 6300 Lamar Avenue Overland Park, Kansas 66202 Attention:Legal Department Ivy Funds Variable Insurance Portfolios 6300 Lamar Avenue
